Title: To Thomas Jefferson from Thomas Mann Randolph, 10 January 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th: M. Randolph to Th: Jefferson:
Jan. 10. 1801.

We are all well except Martha: she has frequent slight indispositions which she attributes to incipient pregnancy and yet has not resolution to wean Cornelia alltho’ she is so robust as to have got her mouth set with teeth without our notice. Martha will yield to our persuasions and separate her shortly I am satisfied.
I have nothing to say on your affairs unless that Lillie is likely to make up a gang at last, an occasion luckily offering in our own neighbourhood in some arrangement between Hancock Allen & his mother by which he gets her hands & hires them: they will average 21.£. I expect.
Will you oblige me so far as to include five bushels for me in your  order for Clover seed this year? I am greatly pleased with Clover hay: what I thought worth little, from the rain in making, has proved fine food by the effect on my animals. I can think of no preparation for turneps, which have become a necessary crop with me, so good as the Albany peas. Altho’ it failed in the large old fields destined for Wheat it may pay well upon land intended for turneps & will certainly keep the land free of weeds and mellow: it comes off full early for turneps. Can you procure a few bushels for me from New York in time to plant the coming Spring? it is worth introducing even if the fly should make it proper to feed it away green. We must have sheep; sheep must have turnep & turnep must have some plant to keep the manure laid down for it in Spring moist till July, without stocking the ground with seeds; as oats do and thereby choak the young turneps.
Our anxiety about the election is now removed by a certainty that the house of Representatives is to chuse. I cannot think myself that the Feds mean to obstruct the choice as unless they can bring Hamilton immediately into the Senate I do not see what they are to gain by it: perhaps Ross might be able to confound, subvert & embroil sufficiently, (to produce the only state of things in which they now can gain), in one year, by the advice and direction of our Catiline. Unless that can be done it matters little I conceive whether there be a year of interregnum, thro their malice, or not: if there should be, it will place every honest man of their party on the republican side; it will draw the line between the worthy citizens who have been cheated & duped and the small band of Villains who have acted allways from motives of mischief. Even if it can be done & is done it will only drive Catiline & his band into the field, at the end of the year; where the virtuous young citizens may rush upon them and give them that death they deserve to meet in a more ignoble manner.
With truest affection y’r. &c

Th. M. Randolph

